Fourth Court of Appeals
                                       San Antonio, Texas
                                             January 27, 2021

                                          No. 04-20-00581-CV

       IN RE Juan Manuel GONZALEZ and G4S Secure Solutions (USA), Inc., Relators

                                    Original Mandamus Proceeding 1

                                                 ORDER

     Relators’ petition for writ of mandamus and motion for temporary relief are hereby
DENIED.

        It is so ORDERED on January 27, 2021.



                                                                   _____________________________
                                                                   Beth Watkins, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of January, 2021.

                                                                   _____________________________
                                                                   Michael A. Cruz, Clerk of Court




1
 This proceeding arises out of Cause No. 2019-CVF-000756-D3, styled Elizondo v. Gonzalez, pending in the 341st
Judicial District Court, Webb County, Texas, the Honorable Rebecca Ramirez Palomo presiding.